City of Buffalo City Sch. Dist. v LPCiminelli, Inc. (2018 NY Slip Op 01831)





City of Buffalo City Sch. Dist. v LPCiminelli, Inc.


2018 NY Slip Op 01831


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND CURRAN, JJ.


1286 CA 17-00175

[*1]CITY OF BUFFALO CITY SCHOOL DISTRICT, PLAINTIFF-APPELLANT,
vLPCIMINELLI, INC., DEFENDANT-RESPONDENT. (ACTION NO. 1.) 
LPCIMINELLI, INC., PETITIONER-PLAINTIFF-RESPONDENT,
vCITY OF BUFFALO JOINT SCHOOLS CONSTRUCTION BOARD AND CITY OF BUFFALO CITY SCHOOL DISTRICT, RESPONDENTS-DEFENDANTS-APPELLANTS. (ACTION NO. 2.) (APPEAL NO. 1.) 


HARTER SECREST & EMERY LLP, BUFFALO (JOHN G. HORN OF COUNSEL), FOR PLAINTIFF-APPELLANT AND RESPONDENTS-DEFENDANTS-APPELLANTS.
HODGSON RUSS LLP, BUFFALO (BENJAMIN M. ZUFFRANIERI, JR., OF COUNSEL), FOR DEFENDANT-RESPONDENT AND PETITIONER-PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered September 9, 2016. The order, among other things, granted in part the motion of defendant-petitioner-plaintiff to dismiss the complaint in action No. 1. 
It is hereby ORDERED that the order so appealed from is modified on the law by vacating the third ordering paragraph and as modified the order is affirmed without costs and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in City of Buffalo City School District v LPCiminelli, Inc. ([appeal No. 2] — AD3d — [Mar. 16, 2018] [4th Dept 2018]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court